Case: 4:17-cv-02482-RLW Doc. #: 62 Filed: 01/22/19 Page: 1 of 4 PageID #: 333



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


 DREW E. BURBRIDGE, et al.,           )
                                      )
       Plaintiffs,                    ) Case No. 4:17-CV-2482 RLW
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
 CITY OF ST. LOUIS, et al.,           )
                                      )
       Defendants.                    )

      DEFENDANTS' REPLY TO MEMORANDA OPPOSING CONSOLIDATION

       Defendants have moved to consolidate discovery in 23

 pending civil actions arising out of various protests in

 the City of St. Louis in the fall of 2017.            Plaintiffs in

 the above action (i.e., the Burbridges) oppose

 consolidation.      Plaintiffs in some other actions (e.g.,

 Faulk and Nelson) have also filed memoranda in opposition.

       The plaintiffs' opposition memoranda acknowledge the

 patent similarity of all claims, and admit that at least

 some discovery (e.g., some depositions) should be conducted

 on a consolidated basis.        Plaintiff opponents refuse to

 acknowledge, however, the unfairness of compelling the City

 of St. Louis and its division of police to undergo trial by

 discovery ordeal.       It is clear from a comparison of the

 original and amended complaints in the cases cited for

 discovery consolidation that the plaintiffs' theories of
Case: 4:17-cv-02482-RLW Doc. #: 62 Filed: 01/22/19 Page: 2 of 4 PageID #: 334



 liability of the City are virtually identical.             Further, it

 is apparent that plaintiffs will be seeking discovery

 pertaining to incidents of civil disorder antedating

 September 2017 in their efforts to establish the alleged

 "custom" of the City of St. Louis to mistreat protesters

 such as plaintiffs.       Plaintiffs cannot deny that

 interrogatories, requests for production of documents, and

 depositions of command rank police officers will have to be

 directed to such issues.        In addition, Police Commissioner

 Hayden, Lt. Col. Leyshock, and the police "SWAT" and civil

 disobedience team commanders are either named defendants in

 most of the cases or likely will have to be deposed as

 witnesses in regard to all or nearly all of the cases, as

 well as with regard to alleged prior, similar incidents.

       F.R.Civ.P. 26(f) contemplates that the parties can and

 will confer and devise a discovery plan in every case.               An

 order consolidating discovery in the cited cases will force

 the parties to devise a plan that puts all the cases on a

 convenient and expeditious track to accomplish discovery in

 an orderly way, minimizing the expense to the parties and

 disruption of important public safety activities of defense

 witnesses.

       Admittedly, the Burbridge and Faulk cases, having been

 filed earlier, are somewhat more advanced than the other


                                     2
Case: 4:17-cv-02482-RLW Doc. #: 62 Filed: 01/22/19 Page: 3 of 4 PageID #: 335



 cases; and not all claims arise out of the same incident.

 Nevertheless, all of the cases entail considerable overlap

 of legal and factual issues, and an order consolidating

 discovery will ensure that the parties share discovery

 already conducted to date in a timely manner, and will

 provide much needed coordination of documentary discovery

 and depositions going forward.1

       In sum, the objections to discovery consolidation are

 greatly outweighed by its advantages for all parties and by

 the benefit to the public interest in efficient operation

 of the City's division of police.          Defendants respectfully

 urge the Court to require that discovery be consolidated as

 prayed in defendants' motion.

                                      Respectfully submitted,
                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/ Robert H. Dierker
                                      Robert H. Dierker 23671MO
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Brandon Laird 65564MO
                                      Associate City Counselor
                                      Abby Duncan 67766MO

 1
   Defendants should not be understood as waiving grounds for motions to
 dismiss in any of the cited cases. Discovery may have to await
 determination of motions to dismiss in the cases other than Burbridge
 and Faulk. However, the prejudice to any plaintiff will be minimal.
 Defendants can and will proceed with depositions of individual officer
 defendants who are accused of specific acts affecting the Burbridge and
 Faulk plaintiffs. In addition, it is likely that identifiable police
 officers may be substituted for "John Doe" defendants in Burbridge in
 light of additional discovery of video evidence, and the addition of
 those new parties will likely necessitate some delay in that case
 anyway.


                                     3
Case: 4:17-cv-02482-RLW Doc. #: 62 Filed: 01/22/19 Page: 4 of 4 PageID #: 336



                                      Assistant City Counselor
                                      Meghan Bruyns 69987MO
                                      Assistant City Counselor
                                      Amy Raimondo 71291MO
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956

                         CERTIFICATE OF SERVICE

      I hereby certify that on January 22, 2019, the
 foregoing was electronically filed with the Clerk of the
 Court to be served by operation of the Court’s electronic
 filing system.
                               /s/ Robert H. Dierker 23671MO




                                     4
